DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 11/18/21.
	Applicant’s amendment to claims 1, 4, 6, 8-10, 12, 15 and 16 is acknowledged.
	Claims 1-16 are pending and subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 9 have been considered but are moot in view of the new ground(s) of rejection.  Kang teaches the amended limitations as set forth below.

Allowable Subject Matter
Claims 1-7 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 8 and 15, the limitation “the first end portion and the second end portion are not on the support member” is indefinite in view of Applicant’s fig. 16.  Referring to fig. 16, all the layers of the LED are on each other.  Thus, the first end portion (EP1) and the second end portion (EP2) is on the support member (SM).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 9-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al, US Publication No. 2018/0122837 A1 (from the IDS).

	Kang anticipates:
9.    A display device, comprising (see fig. 3; also see figs. 1-2):

	a pixel (SP/PC) in the at least one pixel area and having one or more thin film transistors (T2); and
	a light emitting device (130) on the one or more thin film transistors (T2) and connected to the one or more thin film transistors, para. [0034] – [0070].
	wherein the light emitting device comprises:
	a first electrode (SE) and a second electrode (CL) on the substrate and spaced apart from each other;
	a plurality of light emitting elements (130) on the first (SE) and second electrodes (CL), the light emitting element having a first end portion (e.g. region in top left corner) and a second end portion (e.g. region in top right corner) facing each other arranged in a longitudinal direction (e.g. horizontal direction);
	one or more walls disposed on the substrate, the one or more walls being spaced apart from the light emitting element (e.g. portion 115 on the left-most and right-most sides of fig. 3 where the LED 130 is not disposed);
	a support member (112 and/or 114) disposed between the substrate and at least a portion of each of the light emitting elements;
	a first contact electrode (AE) disposed on the first end portion (e.g. region in top left corner) of the light emitting element and the first electrode (SE) and 
	an insulating layer (140) disposed on the first contact electrode (AE) and entirely covering the first contact electrode (AE); and
a second contact electrode (CE) disposed on the second end portion (e.g. region in top right corner)  of each light emitting element and the second electrode (CL).
	wherein any one of the first (SE) and second electrodes is electrically connected to the one or more thin film transistors (T2).  See Kang at para. [0001] – [0148], figs. 1-7.


    PNG
    media_image1.png
    677
    888
    media_image1.png
    Greyscale


10.    The display device of claim 9, wherein:
	the first (SE) and second (CL) electrodes are on the (e.g. on a bottom surface of) one or more walls (e.g. portion 115 on the left-most and right-most sides of fig. 3 where the LED 130 is not disposed); and 
	the first and second electrodes and the one or more walls comprise different materials, para. [0083], [0113].

Regarding claim 11:
	Kang teaches the limitations at para. [0083], [0113].


12.    The light emitting device of claim 9, wherein the light emitting element comprises:
	a first semiconductor layer in which a first conductive dopant is doped; 
	a second semiconductor layer in which a second conductive dopant is doped; and 
	an active layer disposed between the first and second conductive semiconductor layers, para. [0088] – [0093].

14.    The light emitting device of claim 9, wherein the support member includes an insulating material, para. [0082] – [0083].

	Kang further teaches:
	Kang teaches the limitations as applied to claim 8 above.

15.    The light emitting device of claim 14, wherein:
	the first end portion (e.g. see fig. 3 annotated above, square region in top left corner has a top surface that faces E1) of the light emitting element (130) faces the first electrode (E1), 
	the second end portion (e.g. see fig. 3 annotated above, square region in top right corner has a top surface that faces E2) of the light emitting element (130) faces the second electrode (E2), and
	a remaining portion (e.g. see fig. 3 annotated above, the remaining portion can be the region between the first end portion and second end portions that are not in the square regions) between the first end portion and the second end portion of the light emitting element is on the support member (114), and the first end portion and the second end portion are not on the support member (e.g. The first end portion and second end portion is not directly on the support member 114 because there are intervening layers therebetween.  Also see the 35 USC 112 rejection above.)

	Kang further teaches:
16.    The display device of claim 9, further comprising:
	a second insulating layer (115) disposed between the first contact electrode (AE) and the second contact electrode (CE), para. [0075].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang, as applied to claim 9 above.

Regarding claim 13:
	Kang teaches all the limitations of claim 9 above, and further teaches:
	wherein any one of the first (AE) and second (CE) contact electrodes includes a conductive material (e.g. ITO, IZO at para. [0101]), and the other of the first (AE) and second (CE) contact electrodes includes a conductive material, of which a work function is larger than 7.5 eV (e.g. Ni at para. [0086]).
	Kang is silent the work function of the conductive material of the first and second contact electrodes is less than 4.1 eV.  However, It would have been obvious to one having ordinary In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
18 January 2022